       Case 2:20-cv-00834-APG-EJY Document 21 Filed 07/29/21 Page 1 of 4




 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
 3   Nevada Bar No. 14131
     LATISHA ROBINSON, ESQ.
 4   Nevada Bar No. 15314
     PHILLIPS, SPALLAS & ANGSTADT LLC
 5   504 South Ninth Street
     Las Vegas, Nevada 89101
 6   P: (702) 938-1510
 7   E: iphillips@psalaw.net
         mwessel@psalaw.net
 8      lrobinson@psalaw.net
 9 Attorneys for Defendant
   Sam's West, Inc.
10
11                                  UNITED STATES DISTRICT COURT

12                                           DISTRICT OF NEVADA
13    KELLY GREEN, an individual,                          Case No.: 2:20-cv-00834-APG-EJY
14                           Plaintiff,                    STIPULATION AND (PROPOSED)
15    v.                                                   ORDER TO EXTEND DISCOVERY
                                                           DEADLINES
16    SAMS CLUB.; Does I-X, and ROE
      CORPORATIONS I-X, inclusive,                         (FOURTH REQUEST)
17                           Defendant(s).
18
19
20          Plaintiff KELLY GREEN (hereinafter "Plaintiff') and Defendant SAM'S WEST INC.

21   (erroneously sued as "SAMS CLUB") (hereinafter "Defendant" or "Sam's Club"), by and through their

22 respective counsel of record, do hereby stipulate to extend the remaining deadlines in the current
23 scheduling order and discovery plan in this matter for a period of sixty (60) days for the reasons
24   explained herein.

25          Pursuant to Local Rule 6-1 (b), the parties hereby aver that this is the fourth such discovery

26   extension requested in this matter.

27
28


                                                     -1-
       Case 2:20-cv-00834-APG-EJY Document 21 Filed 07/29/21 Page 2 of 4




 1                                  DISCOVERY COMPLETED TO DATE
 2       •   The parties have conducted an FRCP 26(f) conference and have served their respective FRCP

 3           26(a) disclosures;

 4       •   Plaintiff has provided provider specific authorizations;

 5       •   Defendant has served upon Plaintiff one set of Requests for Production, one set of Interrogatories

 6           and one set of Requests for Admissions and Plaintiff has responded to the same;

 7       •   The parties have filed all required documents pursuant to ECF 2 to date;

 8       •   Deposition of Plaintiff;

 9       •   Deposition of Fact Witness Louis Demaioribus by Plaintiff;

1o       •   Disclosures of experts by both parties;

11    DISCOVERY TO BE COMPLETED AND REASONS FOR EXTENSION OF DISCOVERY

12           Discovery to be completed includes:

13       •   Depositions of Plaintiffs treating physicians;

14       •   Depositions of fact witnesses;

15       •   Depositions of expert witnesses and rebuttal expert witnesses; and

16       •   Plaintiff to notice Defendant's 30(b)(6) deposition.

17           The parties aver, pursuant to Local Rule 6-1, that good cause exists for the requested extension.

18   The parties agree that, pending this Court's approval, extension of remaining discovery deadlines is

19   appropriate, as there has been a delay in setting Deposition of Plaintiffs retained expert, as he is not

20   available until September 2021. Further, Plaintiff has recently disclosed evidence that may require an

21   inspection. This evidence is central to the parties' claims and defenses. The parties are working together

22   amicably. According, the parties have agreed to a 60-day discovery extension in order to ensure that

23   meaningful discovery is conducted prior to the closure of discovery.

24           The parties have acted in good faith to request this extension and have no intent, nor reason, to

25   delay the resolution of this matter.

26
27
28


                                                       -2-
     Case 2:20-cv-00834-APG-EJY Document 21 Filed 07/29/21 Page 3 of 4




 1                      (PROPOSED) NEW DISCOVERY DEADLINES
 2      Deadline to Amend Pleading:
 3             Currently: May 10, 2021
 4             Proposed: No Change
 5      Expert Disclosure Deadline:
 6             Currently: June 7, 2021
 7             Proposed: No Change
 8      Rebuttal Expert Disclosure Deadline:
 9             Currently: July 8, 2021
10             Proposed: No Change
11      Discovery Cut-Off Date:
12             Currently: August 5, 2021
13             Proposed: October 4, 2021
14      Dispositive Motion Deadline:
15             Currently: September 6, 2021
16             Proposed: November 5, 2021
17      Proposed Joint Pre-Trial Deadline:
18             Currently: October 4, 2021
19             Proposed: December 3, 2021
20
21
22
23
24

25
26
27
28

                                               -3-
       Case 2:20-cv-00834-APG-EJY Document 21 Filed 07/29/21 Page 4 of 4




              If this extension is granted, all anticipated additional discovery should be concluded within the
 2
     stipulated extended deadline. The parties aver that this request for extension of discovery deadlines is
 3
     made by the parties in good faith and not for the purpose of delay.
 4

 5
                    4�
     DATED this 1.,,,,,,.   ay of July, 2021.                        29th day of July, 2021.
                                                           DATED this_
 6
     STO            & ASSOCIATES                           PHILLIPS, SPALLAS & ANGSTADT LLC
 7

 8
                     TOVALL, ESQ.                          ROBERT K. PHILLIPS, ESQ.
 9   Nevada Bar No. 566                                    Nevada Bar No.11441
     ROSS MOYNIHAN, ESQ.                                   MEGAN E. WESSEL, ESQ.
10   Nevada Bar No. 11848                                  Nevada Bar No. 14131
11   2301 Palomino Lane                                    LATISHA ROBINSON, ESQ.
     Las Vegas, NV 89107                                   Nevada Bar No. 15314
12                                                         504 South Ninth Street
     Attorneys.for Plaintiff                               Las Vegas, NV 89101
13
14                                                         Attorneys.for Defendant
                                                           Sam's West, Inc.
15

16            IT IS SO ORDERED:
17

18                                              UNITED STATES MAGISTRATE JUDGE

19
                                              July 29, 2021
                                      DATED: ------------
20

21
22
23
24
25
26
27
28


                                                     -4-
